DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 04 June 2020.  The information therein was considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (US 9,362,374) (hereinafter, “Tan”).
Re: independent claims 1 and 16, Tan discloses in figs. 7, 8 and 10 a nonvolatile memory device and a method of fabricating the nonvolatile memory device, comprising: a memory transistor (130); a first capacitor (770, 870) coupled to the memory transistor; and a second capacitor (150, 1050) coupled to the memory transistor, wherein the second capacitor comprises a first electrode (256, 1052) and a second electrode (209/252/254, 1054), and the second electrode is connected to an input terminal (CGL in fig. 7, Vg in fig. 10).
Re: independent claim 12, Tan discloses in figs. 7, 8 and 10 a nonvolatile memory device comprising: a memory transistor (130) comprising a gate electrode (136, 236); a first capacitor (770, 870) coupled to the gate electrode of the memory transistor; a second capacitor (150, 1050) coupled to the gate electrode of the memory transistor; the second capacitor comprising a first electrode (256, 1052), an insulating layer (1059) adjacent to the first electrode and a second electrode (209/252/254, 1054) adjacent to the insulating layer; and the second electrode of the second capacitor is connected to an input terminal (CGL in fig. 7, Vg in fig. 10).
Re: claims 2 and 13, Tan discloses in figs. 7, 8 and 10 the nonvolatile memory device of claims 1 and 12, wherein the first electrode (256, 1052) of the second capacitor is coupled to the gate electrode (136, 236) of the memory transistor.
Re: claims 3 and 14, Tan discloses in figs. 7, 8 and 10 the nonvolatile memory device of claims 1 and 12, wherein the first electrode (256) of the second capacitor comprises the gate electrode (236) of the memory transistor (see fig. 8).
Re: claim 4, Tan discloses in figs. 7, 8 and 10 the nonvolatile memory device of claim 3 further comprising: a spacer dielectric (257) separating the first electrode (256) from the second electrode (209/252/254) of the second capacitor; and the second electrode (209/252/254) of the second capacitor is adjacent to the gate electrode (236) of the memory transistor.
Re: claims 5 and 15, Tan discloses in figs. 7, 8 and 10 the nonvolatile memory device of claims 2 and 12, wherein the gate electrode (136, 236) of the memory transistor is a floating gate (col 2 ll. 49-50).
Re: claim 6, Tan discloses in figs. 7, 8 and 10  the nonvolatile memory device of claim 2, wherein the memory transistor further comprises: a semiconductor substrate (205) below the gate electrode (236) of the memory transistor; a dielectric layer (237) between the gate electrode of the memory transistor and the semiconductor substrate; a drain (232) of the memory transistor in the semiconductor substrate adjacent to the dielectric layer; and a source (214/234) of the memory transistor in the semiconductor substrate adjacent to an opposite side of the dielectric layer from the drain of the memory transistor (figs. 2a-2d).
Re: claim 7, Tan discloses in figs. 7, 8 and 10 the nonvolatile memory device of claim 2, wherein the first capacitor further comprises: an n-well (808, col 6 ll. 35-37) and an n-well capacitor electrode (876) above the n-well, wherein the n-well capacitor electrode is connected to the gate electrode (236) of the memory transistor; an n-well dielectric (col 10 ll. 1-8) between the n-well capacitor electrode and the n-well; and an n+ doped semiconductor region (col 10 ll. 1-8) in the n-well adjacent to the n-well dielectric.
Re: claim 8, Tan discloses in figs. 7, 8 and 10 the nonvolatile memory device of claim 7, wherein the n+ doped semiconductor region (col 10 ll. 1-8) is connected to an input terminal; and the input terminal connected to the n+ doped semiconductor region is different from the input terminal connected to the second electrode of the second capacitor (see fig. 7).
Re: claim 9, Tan discloses in figs. 7, 8 and 10 the nonvolatile memory device of claim 6, wherein the semiconductor substrate is p-doped and comprises a p-well (col 11 ll. 45-47).
Re: claim 10, Tan discloses in figs. 7, 8 and 10 the nonvolatile memory device of claim 9, further comprising: a p+ doped semiconductor region comprising a substrate terminal in the p-well (col 12 ll. 4-9).
Re: claim 11, Tan discloses in figs. 7, 8 and 10  the nonvolatile memory device of claim 6 further comprising: an isolation structure (1007, col 11 ll. 59-64) adjacent to the semiconductor substrate, wherein the second electrode (1054) of the second capacitor is above the isolation structure.
Re: claim 17, Tan discloses in figs. 7, 8 and 10 the method of claim 16, wherein providing the memory transistor further comprises: forming a gate electrode (236) of the memory transistor.
Re: claim 18, Tan discloses in figs. 7, 8 and 10 the method of claim 17, wherein providing the second capacitor further comprises: GFSG2020016-US-NP27 of 29forming a first conductive contact (1064) above the gate electrode (236) of the memory transistor; forming the first electrode (1052) of the second capacitor above the first conductive contact; forming an insulating layer (1059) adjacent to the first electrode of the second capacitor; forming the second electrode (1054) of the second capacitor adjacent to the insulating layer; and forming a second conductive contact (connected to Vg) above the second electrode of the second capacitor.


Claim(s) 1-9, 11-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko (US 8,193,576).
Re: independent claims 1 and 16, Ko discloses in figs. 2-4F a nonvolatile memory device and a method of fabricating the nonvolatile memory device, comprising: a memory transistor (520); a first capacitor (500) coupled to the memory transistor; and a second capacitor (540) coupled to the memory transistor, wherein the second capacitor comprises a first electrode (400) and a second electrode (460), and the second electrode is connected to an input terminal (connected to 460 in fig. 4F).
Re: independent claim 12, Ko discloses in figs. 2-4F a nonvolatile memory device comprising: a memory transistor (520) comprising a gate electrode (400); a first capacitor (500) coupled to the gate electrode of the memory transistor; a second capacitor (540) coupled to the gate electrode of the memory transistor; the second capacitor comprising a first electrode (400), an insulating layer (440) adjacent to the first electrode and a second electrode (460) adjacent to the insulating layer; and the second electrode of the second capacitor is connected to an input terminal (connected to 460 in fig. 4F).
Re: claims 2 and 13, Ko discloses in figs. 2-4F the nonvolatile memory device of claims 1 and 12, wherein the first electrode (400) of the second capacitor is coupled to the gate electrode (400) of the memory transistor.
Re: claims 3 and 14, Ko discloses in figs. 2-4F the nonvolatile memory device of claims 1 and 12, wherein the first electrode (400) of the second capacitor comprises the gate electrode (400) of the memory transistor.
Re: claim 4, Ko discloses in figs. 2-4F the nonvolatile memory device of claim 3 further comprising: a spacer dielectric (440) separating the first electrode (400) from the second electrode (460) of the second capacitor; and the second electrode (460) of the second capacitor is adjacent to the gate electrode (400) of the memory transistor.
Re: claims 5 and 15, Ko discloses in figs. 1-4F the nonvolatile memory device of claims 2 and 12, wherein the gate electrode (400) of the memory transistor is a floating gate (col 4 ll. 6-8).
Re: claim 6, Ko discloses in figs. 2-4F the nonvolatile memory device of claim 2, wherein the memory transistor further comprises: a semiconductor substrate (100) below the gate electrode (400) of the memory transistor; a dielectric layer (120) between the gate electrode of the memory transistor and the semiconductor substrate; a drain (within 200B) of the memory transistor in the semiconductor substrate adjacent to the dielectric layer; and a source (within 200B) of the memory transistor in the semiconductor substrate adjacent to an opposite side of the dielectric layer from the drain of the memory transistor (fig. 3).
Re: claim 7, Ko discloses in figs. 2-4F  the nonvolatile memory device of claim 2, wherein the first capacitor (500) further comprises: an n-well (100A) and a n-well capacitor electrode (400) above the n-well, wherein the n-well capacitor electrode is connected to the gate electrode (400) of the memory transistor; an n-well dielectric (120) between the n-well capacitor electrode and the n-well; and an n+ doped semiconductor region (within 100A and within 50 in fig. 2) in the n-well adjacent to the n-well dielectric.
Re: claim 8, Ko discloses in figs. 2-4F the nonvolatile memory device of claim 7, wherein the n+ doped semiconductor region (within 100A and within 50 in fig. 2) is connected to an input terminal (within 100A); and the input terminal connected to the n+ doped semiconductor region is different from the input terminal (connected to 460) connected to the second electrode of the second capacitor.
Re: claim 9, Ko discloses in figs. 2-4F the nonvolatile memory device of claim 6, wherein the semiconductor substrate (100) is p-doped and comprises a p-well (300).
Re: claim 11, Ko discloses in figs. 2-4F the nonvolatile memory device of claim 6 further comprising: an isolation structure (110) adjacent to the semiconductor substrate, wherein the second electrode (460) of the second capacitor is above the isolation structure.
Re: claim 17, Ko discloses in figs. 2-4F the method of claim 16, wherein providing the memory transistor further comprises: forming a gate electrode (400) of the memory transistor.
Re: claim 19, Ko discloses in figs. 2-4F the method of claim 17, wherein providing the second capacitor further comprises: forming the second electrode (460) of the second capacitor; forming a spacer dielectric (420, 480) adjacent to sidewalls of the gate electrode (400) of the transistor and sidewalls of the second electrode (460) of the second capacitor; and forming a conductive contact (connected to 460 in fig. 4F) above the second electrode of the second capacitor.
Re: claim 20, Ko discloses in figs. 2-4F the method of claim 19, wherein the second electrode (460) of the second capacitor has substantially similar thickness as the gate electrode (400) of the transistor; and the first electrode (400) of the second capacitor comprises the gate electrode (400) of the transistor (The limitation “substantially similar” is broad and does not distinguish the claimed invention from the device taught by Ko).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 8,193,576) in view of Tan et al. (US 9,362,374) (hereinafter, “Tan”).
Re: claim 10, Ko discloses in figs. 2-4F the nonvolatile memory device of claim 9.
Ko does not expressly disclose a p+ doped semiconductor region comprising a substrate terminal in the p-well.
Tan discloses in fig. 10 a heavily doped region 1094 comprising a substrate terminal Vb in a substrate well (1007).
A heavily doped region comprising a substrate terminal in the substrate well would have been common to one of ordinary skill in the art for the purpose of biasing the substrate during operation as exemplified by Tan.


Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        5/6/2022